On order of the Court, the motion for immediate consideration is GRANTED. The petition for interim suspension is considered, *375and it is GRANTED. The Honorable Catherine B. Steenland, Judge of the 39th District Court, is suspended with pay until further order of this Court. In order to expedite the resolution of this matter, should the Judicial Tenure Commission issue a 28-day letter and a formal complaint, we ORDER the Commission and the Master to coordinate their schedules to ensure that the JTC decision and recommendation of action, if any, will be submitted to this Court within nine months of the date of this order. See MCR 9.207(F) and MCR 9.219(A). We also ORDER the JTC to redact all Social Security numbers from its Attachments, which at this time have been filed under seal. In addition, so as to preserve the confidentiality required by MCR 9.219(A)(2) and MCR 9.221(A), with the exception of this order, the Supreme Court file is suppressed and shall remain confidential until further order of this Court.